Broyles, C. J.
Where it was agreed by counsel for both parties in a civil cause that the verdict when agreed upon should be put in an envelope and that the envelope should be opened by the clerk of the trial court or any other officer of the court, the verdict to be communicated to counsel in the case, and the jury to be allowed to disperse, and where all this was done, the trial of the case was ended, and the right of the losing party thereafter to demand a poll of the jury was gone, and the motion to poll the jury was properly denied by the judge on the ground that he had no discretion in the matter. Smith v. State, 59 Ga. 514, 515 (27 Am. R. 393); Vaughan v. State, 9 Ga. App. 613 (71 S. E. 945); City Bank of Macon v. Kent, 57 Ga. 285 (19). See also Thompson on Trials (2d ed. by Early), 228; 38 Cyc. 1874, paragraphs (B) and (11). While the first two cases just cited were criminal ones, they are controlling in the instant case. Assuredly the right to life or liberty is greater and more sacred than the right to property, and if the defendant in a criminal case, under certain circumstances, would lose his right to demand a. poll of the jury, then a fortiori a party to a civil cause, under similar circumstances, would like-, wise lose that right. The decisions in Smith v. Mitchell, 6 Ga. 458, Rutland v. Hathorn, 36 Ga. 380, Bell v. Hutchings, 86 Ga. 562 (12 S. E. 974), and Tennessee &c. Co. v. George, 11 Ga. App. 221 (75 S. E. 567), cited by counsel for the plaintiff in error, are not necessarily in conflict (obiter expressions excluded) with the present ruling.
Judgment affirmed.,

Luke ancl Bloodworth, JJ., concur.